Case 1:17-cr-00017-WS-MU Document 183 Filed 10/14/20 Page 1 of 2                       PageID #: 999




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 ERCIRILO MURILLO RUIZ,                            )
                                                   )
        Petitioner,                                )
                                                   )
 v.                                                )   CRIMINAL NO. 17-0017-WS
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
        Respondent.                                )


                                              ORDER
        This matter comes before the Court on petitioner Ercirilo Murillo Ruiz’s pro se filing
 styled “Emergency Motion Asking for Compassionate Release (Reduction in Sentence – RIS)
 Pursuant to 18 U.S.C. § 3582(c)(1)(A)” (doc. 182).
        Ruiz is presently serving a 60-month term of imprisonment predicated on his conviction
 in this District Court of one count of conspiracy to distribute cocaine onboard a vessel, in
 violation of 46 U.S.C. § 70506(b) and 21 U.S.C. § 960(b)(2)(B). Bureau of Prisons records
 reflect that Ruiz is housed at McRae Correctional Institution, a contracted facility operated by a
 private corporation in McRae Helena, Georgia. According to BOP data, Ruiz has an expected
 release date of April 9, 2021. Because Ruiz is incarcerated in a contracted facility, the BOP
 website contains no information as to the incidence (if any) of COVID-19 cases at McRae CI.
        Ruiz is one of numerous defendants who has petitioned this Court for compassionate
 release or modification of sentence based on the effects of the COVID-19 pandemic. His Motion
 appears to have been filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by § 603 of the
 First Step Act enacted in December 2018. That section allows a defendant such as Ruiz to
 petition the Court directly for reduction of a term of imprisonment, without a motion by the
 Director of the Bureau of Prisons, but only “after the defendant has fully exhausted all
 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
 defendant’s facility.” § 3582(c)(1)(A). In other words, Ruiz must present his request for
 compassionate release to prison officials before petitioning this Court for relief. He makes no
Case 1:17-cr-00017-WS-MU Document 183 Filed 10/14/20 Page 2 of 2                       PageID #: 1000




  showing that he has met this statutory prerequisite. To be sure, Ruiz cites an “attach 1” for the
  proposition that “thirty days have passed since petitioner filed a petition for compassionate
  release with his warden.” (Doc 182, PageID.992.) But his Motion lacks any such attachment.
  As such, the Court has no information is to when, where or how Ruiz purportedly satisfied this
  statutory prerequisite for his § 3582(c)(1)(A) Motion.
         Moreover, compassionate release is available only for inmates who demonstrate that
  “extraordinary and compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i). Ruiz’s
  submission does not satisfy this requirement. At best, the Motion correctly states that
  extraordinary and compelling reasons may be found to exist for “defendants whose serious
  underlying health conditions place them at an elevated risk of infection and death from COVID-
  19 while in custody.” (Doc. 182, PageID.995.) However, neither the body of Ruiz’s Motion nor
  any exhibits/attachments demonstrate that he suffers from any such serious health conditions. In
  the caption of his Motion, Ruiz makes vague references to high blood pressure, type 1 diabetes,
  cirrhosis of the liver, and low immune system; however, he neither addresses any of these
  conditions (much less their severity) in his Motion nor furnishes any medical records to show
  what (if any) diagnoses and treatment he has received in federal custody. At the time of his
  Presentence Investigation Report in June 2017, the only physical conditions identified by Ruiz
  were a recent diagnosis of high blood sugar (for which he was taking medication) and what he
  described as “early stage cirrhosis of the liver.” (Doc. 98, ¶ 37.) This fragmentary information
  is insufficient to allow any conclusion that Ruiz is at heightened risk of contracting a severe
  COVID-19 infection because of his underlying medical conditions. Even if he had made such a
  showing of medical reasons why he might be more vulnerable to COVID-19 infection, Ruiz
  provides the Court with no information suggesting that conditions at McRae CI pose any threat
  to inmates such as Ruiz for contracting the novel coronavirus.
         For these reasons, Ruiz’s Motion is denied as both procedurally and substantively
  deficient, without prejudice to his ability to renew his motion upon a proper showing that (i) he
  has complied with the procedural requirements of § 3582(c)(1)(A); and (ii) extraordinary and
  compelling reasons favor granting him early release from prison.
         DONE and ORDERED this 13th day of October, 2020.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE


                                                  -2-
